Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael O’Keefe (Reg. No. 72,285) on 03/11/2021.

The application has been amended as follows: 

2. (Currently amended) The method of claim 1, wherein the plurality of notification attributes are selected from a group consisting of a message urgency, one or more participating actors, an event time, a plurality of message text, a conversation history, and the sender.

3. (Currently amended) The method of claim 1, further comprising:


4. (Currently amended) The method of claim 1, wherein tuning the one or more wearable technology device parameters for a next sleep stage further comprises:
modifying the notification delivery time based on the calculated minimum amount of time left in the user sleep cycle.

5. (Currently amended) The method of claim 4, wherein the minimum amount of time left in the user sleep cycle is calculated as a sum of an elapsed time in each previously completed sleep stage, a total amount of time elapsed in the current user sleep stage and a minimum allowable notification time delay of the current user sleep stage and one or more remaining sleep stages in the user sleep cycle.

6. (Currently amended) The method of claim 1, wherein the plurality of person attributes are selected from a group consisting of a sender name, a sender relationship to the user, a time of day, an upcoming calendar schedule, a user sleep stage, a user location, and a sender location.

Claims 1-17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art references do not disclose “calculating a minimum amount of time left in a user sleep cycle, wherein the minimum amount of time left in the user sleep cycle is calculated as T = ANTDmin + n + tprev, and wherein T is the time left in the user sleep cycle, ANTDmin is a minimum allowable notification time delay of the current and remaining sleep stages, n is a total amount of time elapsed in the current sleep stage, and tprev is a sum of an elapsed time in each previously completed sleep stage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        3/11/2021